DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation "the predetermined value" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuessler (USPN 2015/0157262-Cited by the Applicant).
	Regarding claims 1 and 13-14, Schuessler  discloses a biological component estimation apparatus (figure 1, [0003]), comprising: a light detector array including a plurality of light detectors (figure 1 element 12B, figures 2B-C, [0024]); a plurality of light sources comprising a first light source disposed at a first end of the light detector array and a second light source disposed at a second end of the light detector array (figure 1, 12C, figures 2B-C, [0037]); and a processor configured to calculate a blood vessel alignment index, which indicates a degree of alignment of the biological component estimation apparatus with respect to blood vessels of a user, based on an intensity of a first light that is emitted from the first light source and measured by the light detector array when the first light is returned from the user, and an intensity of a second light that is emitted from the second light source to the user and measured by the light detector array when the second light is returned from the user ([0035]).
	Regarding claim 2, Schuessler discloses the light detector array is a linear array (figures 2B-C).
	Regarding claim 3, Schuessler discloses the processor calculates: based on the measured intensity of the first light, an intensity slope of the first light which indicates a change in the measured intensity of the first light according to a distance between the first light source and each of the plurality of light detectors; based on the measured intensity of the second light, an intensity slope of the second light which indicates a change in the measured intensity of the second light according to a distance between the second light source and each of the plurality of light detectors; and the blood vessel alignment index by comparing the intensity slope of the first light with the intensity slope of the second light ([0035]-[0038]).
	Regarding claim 4, Schuessler  discloses the processor calculates, by using a regression analysis: the intensity slope of the first light based on the intensity of the first light that is measured by at least two first light detectors of the plurality of light detectors; and the intensity slope of the second light based on the intensity of the second light that is measured by at least two second light detectors of the plurality of light detectors corresponding to the at least two first light detectors ([0024], [0027]-[0028]).
	Regarding claim 5, Schuessler discloses a distance between the second light source and the at least two second light detectors is equal to a distance between the first light source and the at least two first light detectors (figures 2B-C).
	Regarding claim 6, Schuessler discloses the processor calculates: a ratio of the intensity of the first light, which is measured by two first light detectors of the plurality of light detectors, as the intensity slope of the first light; and a ratio of the intensity of the second light, which is measured by two second light detectors of the plurality of light detectors corresponding to the two first light detectors, as the intensity slope of the second light ([0015], [0019], [0038]).
	Regarding claim 7, Schuessler discloses the processor calculates, as the blood vessel alignment index, an absolute value of a difference between the intensity slope of the first light and the intensity slope of the second light ([0035]-[0038]).
	Regarding claim 8, Schuessler discloses a position adjuster configured to adjust positions of the light detector array and the plurality of light sources based on the calculated blood vessel alignment index ([0035]-[0038], [0040]).
	Regarding claim 9, Schuessler discloses the position adjuster adjusts the positions of the light detector array and the plurality of light sources so that the blood vessel alignment index is less than the predetermined value ([0035]-[0038], [0040]).
	Regarding claim 10, Schuessler discloses the processor generates guide information that indicates a position of the biological component estimation apparatus that allows the blood vessel alignment index to be less than a predetermined value ([0035]-[0038], [0040]), an output interface configured to output the generated guide information ([0033], [0039]).
	Regarding claim 11, Schuessler discloses in response to the light detector array and the plurality of light sources being placed at a position where the blood vessel alignment index is less than a predetermined value, the processor estimates a biological component of a user by using at least one of the light sources and at least one of the plurality of light detectors ([0035]-[0038], [0040], figures 2B-C).
	Regarding claim 12, Schuessler discloses the biological component comprises blood glucose, triglyceride, and cholesterol ([0019], [0024]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Primary Examiner, Art Unit 3791